Title: From Thomas Jefferson to Stephen Cathalan, Jr., 29 June 1807
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


                        
                            Dear Sir
                            
                            Washington June 29. 07
                        
                        Since my last of Apr. 28. 06. I have recieved your several favors of 1806. Feb. 19. Aug. 2. Nov. 5. 1807.
                            Jan. 27. 28. Feb. 2. Mar. 27. your bill of 421.23 D has been presented & duly paid, & that for 31.33 D shall be
                            honored when presented. the articles by the Three friends, capt Harvey came safely to hand, & I have since recieved by
                            different conveyances the other articles desired in mine of Apr. 28. to wit the Artichoke bottoms, mustard de Mailly,
                            vinaigre d’estragon, Maccaroni, Parmesan & Smyrna raisins.   fixed in my purpose of retiring in March 09. I now send you
                            an invoice, much curtailed of it’s former extent, because with the stock now on hand it will last to the end of my term;
                            and I must pray you to consider the request to send me annually, according to the former invoice, as now revoked and that
                            any trouble I may give you hereafter will be by particular application on the special occasion. M. Jourdan’s last supply
                            of wine is of quite a different quality from those of the two preceding years; they were what we call, soft, or silky, &
                            what I believe you express by the terms doux, et liquoreux. what he last sent is dry & hard, more resembling Sauterne or
                            Barsac, and will not be drank here. I would wish that when the year & seasons have given this quality to the wines, he
                            would rather leave my orders unexecuted, & in short to recieve his wines only when they are of the quality of the two
                            preceding supplies. I have asked at this time for only 100. bottles of his wine. when I was at Nice I found there a very
                            excellent wine, something of the colour & character of the best wines of Bordeaux, & which I believe is known abroad
                            under the name of Vin de Nice. I dare not presume that M. de Sasserno of that place is still living. I knew him well while
                            there, & if I knew him to be still living, I would so far have presumed on his friendly recollection of me, that I would
                            have asked this favor of him directly, & the rather as he would probably know exactly the wine I mean. as it is I must
                            ask the favor of you to procure me 100. bottles of it, & to send it by the first good conveyance after the month of
                            September, drawing on me for the amount of this & the other articles at 30. days sight as usual.
                        I congratulate you on the event of your becoming a grandfather, as announced in your letter of Nov. 5. I
                            presume you soon discovered that it has added to your grey hairs. my head is well silvered by eight grandchildren. I have
                            one daughter only remaining alive. at the close of my present term I shall retire to their bosoms, & to the enjoiment of
                            my farms and books, a felicity which the times in which my existence has happened to be placed, has never permitted me to
                            know. I have one other great consolation that after 40. years of service to my country, I retire poorer than when I
                            entered it. not that I have anything to reproach them with. they have always allowed me as much as I thought I deserved
                            myself. but I have believed it my duty to spend, for their credit, whatever they allowed me and something more. no servant
                            ever retired better satisfied with his employers. were my health to continue as good as it is, it would not be impossible
                            you should see me at Marseilles. I should with great pleasure revisit some places I have seen, & visit some I have not
                            seen. for no place do I retain a greater partiality than for Marseilles, & for nothing there more than for yourself and
                            family, to all the members of which I pray you to present my respectful remembrance, and to accept yourself my friendly
                            salutations & assurances of continued attachment & consideration.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. I take the liberty of recommending to your care the inclosed letter from my cook to his brother, &
                                any answer which may be returned through you. Permit me to recommend the bearer hereof, mrs Blake of Boston to your
                                attentions. she is a lady of worth, & travels for her health.
                        
                     Enclosure
                                                
                            
                                29 June 1807
                            
                            
                        
                           
                              
                              
                              
                                 ₶
                              
                              
                           
                           
                              2.
                              douzaines de bouteilles de Capres fines.
                              30.
                              
                           
                           
                              1.
                              douzaine do. d’Anchoix
                              20.
                              20
                           
                           
                              1.
                              douzaine de petites boetes de fruits glacés
                              19.
                              
                           
                           
                              6.
                              
                                 ℔ de dragées à la rose.
                              15.
                              
                           
                           
                              12.
                              
                                 ℔ d’Amandes douces sans coquilles pour praliner
                              9.
                              60
                           
                           
                              8.
                              
                                 ℔ d’Amandes ameres.
                              7.
                              20
                           
                           
                              20.
                              
                                 ℔ d’Amandes douces en coquilles molles
                              18.
                              
                           
                           
                              6.
                              
                                 ℔ de queues d’artichaux.
                              16.
                              
                           
                           
                              1.
                              douzaine de bouteilles de Vinaigre estragon 
                              33.
                              
                           
                           
                              
                              charges.
                              8.
                              
                           
                           
                              1.
                              douzaine de petits pots moutarde de Mailly
                              15.
                              
                           
                           
                              1.
                              douz. de petites boetes de figues.
                              12.   
                              
                              
                              
                           
                           
                              2.
                              douz. do. 
                              de pruneaux.
                              15.   
                              
                              
                              
                           
                           
                              2.
                              douz. do. 
                              de Brignoles.
                              
                                    
                                 20.
                                  
                              
                              
                              
                           
                           
                              
                              
                              
                              238 ₶
                              
                              = 44.
                              48
                           
                           
                              20.
                              
                                 ℔ de raisins @ .20
                              4.
                              
                           
                           
                              100.
                              bottles of hermitage @ 4.50₶ @ .84
                              
                                   84.
                              
                              
                           
                           
                              
                              
                              132.
                              48
                           
                           
                              100.
                              bottles of Vin rouge de Nice
                              
                              
                           
                        
                     
                             5.35 ₶ = 1. D. 
                        
                    
               